Title: From Thomas Jefferson to James Sullivan, 16 July 1808
From: Jefferson, Thomas
To: Sullivan, James


                  
                     Sir
                     
                     Washington July 16. 08.
                  
                  In my letter of May 6. I asked the favor of your Excellency as I did of the Governors of other states not furnishing in their interior country flour sufficient for the consumption of the state, to take the trouble of giving certificates, in favor of any merchants meriting confidence, for the quantities necessary for consumption beyond the interior supplies. having desired from the Treasury department a statement of the quantities called for under these certificates, I find that those of your Excellency recieved at the Treasury amount to 51,000. barrels of flour, 108,400 bushels of Indian corn, 560. tierces of rice, 2000. bushels of rye, and in addition thereto that there had been given certificates for either 12,450 barrels of flour or 40,000 bushels of corn. as these supplies, altho called for within the space of two months; will undoubtedly furnish the consumption of your state for a much longer time, I have thought it advisable to ask the favour of Your Excellency, after the reciept of this letter, to discontinue issuing any other certificates, that we may not unnecessarily administer facilities to the evasion of the embargo laws. for I repeat, what I observed in my former letter, that these evasions are effected chiefly by vessels clearing coastwise. but while I am desirous of preventing the frauds which go to defeat the salutary objects of these laws, I am equally so that the fair consumption of our citizens may in no wise be abridged. it would therefore be deemed a great favor if Your Excellency could have me furnished with an estimate, on the best data possessed, of the quantities of flour, corn & rice which, in addition to your internal supplies, may be necessary for the consumption, in any given time, of those parts of your state which habitually depend on importation for these articles. I ask this the more freely because I presume you must have had such an estimate formed for the government of your discretion in issuing the preceeding certificates, and because it may be so necessary for our future government. I salute you with assurances of great respect & esteem.
                  
                     Th: Jefferson
                     
                  
               